Exhibit 10
OM Group, Inc.
Deferred Compensation Plan
Effective Date
July 1, 2008

 



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

         
Article I
       
Establishment and Purpose
    1  
 
       
Article II
       
Definitions
    1  
 
       
Article III
       
Eligibility and Participation
    8  
 
       
Article IV
       
Deferrals
    8  
 
       
Article V
       
Company Contributions
    11  
 
       
Article VI
       
Benefits
    13  
 
       
Article VII
       
Modifications to Payment Schedules
    16  
 
       
Article VIII
       
Valuation of Account Balances; Investments
    17  
 
       
Article IX
       
Administration
    18  
 
       
Article X
       
Amendment and Termination
    19  
 
       
Article XI
       
Informal Funding
    20  
 
       
Article XII
       
Claims
    20  
 
       
Article XIII
       
General Provisions
    25  

 



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan
Article I
Establishment and Purpose
OM Group, Inc. (the “Company”) hereby establishes the OM Group, Inc. Deferred
Compensation Plan (the “Plan”), effective for deferrals and Company
Contributions on and after July 1, 2008.
The purpose of the Plan is to attract and retain key employees and Directors by
providing Participants with an opportunity to defer receipt of a portion of
their salary, bonus, Directors’ fees and other specified compensation. The Plan
is not intended to meet the qualification requirements of Code Section 401(a),
but is intended to meet the requirements of Code Section 409A, and shall be
operated and interpreted consistent with that intent.
The Plan constitutes an unsecured promise by the Company, with respect to
Directors, and a Participating Employer, with respect to Employees, to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and, with respect to Employees, is intended to be an
unfunded arrangement for eligible Employees who are part of a select group of
management or highly compensated Employees of the Employer within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to
defray the liabilities assumed by the Company or an Adopting Employer will
remain the general assets of the Company or the Adopting Employer and shall
remain subject to the claims of the Company’s or the Adopting Employer’s
creditors until such amounts are distributed to the Participants.
Article II
Definitions

2.1   Account. Account means a bookkeeping account maintained by the Committee
to record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.   2.2   Account
Balance. Account Balance means, with respect to any Account, the total payment
obligation owed to a Participant from such Account as of the most recent
Valuation Date.   2.3   Adopting Employer. Adopting Employer means an Affiliate
who, with the consent of the Company, has adopted the Plan for the benefit of
its eligible employees.

-1-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

2.4   Affiliate. Affiliate means a corporation, trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).   2.5   Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant to receive payments to which a Beneficiary is
entitled in accordance with provisions of the Plan. The Participant’s spouse, if
living, otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.       A former spouse
shall have no interest under the Plan, as Beneficiary or otherwise, unless the
Participant designates such person as a Beneficiary after dissolution of the
marriage, except to the extent provided under the terms of a domestic relations
order as described in Code Section 414(p)(1)(B).   2.6   Business Day. Business
Day means each day on which the New York Stock Exchange is open for business.  
2.7   Change in Control. Change in Control means, with respect to a
Participating Employer that is organized as a corporation, any of the following
events: (i) a change in the ownership of the Participating Employer, (ii) a
change in the effective control of the Participating Employer, or (iii) a change
in the ownership of a substantial portion of the assets of the Participating
Employer.       For purposes of this Section, a change in the ownership of the
Participating Employer occurs on the date on which any one person, or more than
one person acting as a group, acquires ownership of stock of the Participating
Employer that, together with stock held by such person or group constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Participating Employer. A change in the effective control of the
Participating Employer occurs on the date on which either: (i) a person, or more
than one person acting as a group, acquires ownership of stock of the
Participating Employer possessing 30% or more of the total voting power of the
stock of the Participating Employer, taking into account all such stock acquired
during the 12-month period ending on the date of the most recent acquisition, or
(ii) a majority of the members of the Participating Employer’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of such Board of
Directors prior to the date of the appointment or election, but only if no other
corporation is a majority shareholder of the Participating Employer . A change
in the ownership of a substantial portion of assets occurs on the date on which
any one person, or more than one person acting as a group, other than a person
or group of persons that is related to the Participating Employer, acquires
assets from the Participating Employer that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Participating Employer immediately prior to such acquisition or
acquisitions, taking into account all such assets acquired during the 12-month
period ending on the date of the most recent acquisition.

-2-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

    An event constitutes a Change in Control with respect to a Participant only
if the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).       The determination as to the
occurrence of a Change in Control shall be based on objective facts and in
accordance with the requirements of Code Section 409A.   2.8   Claimant.
Claimant means a Participant or Beneficiary filing a claim under Article XII of
this Plan.   2.9   Code. Code means the Internal Revenue Code of 1986, as
amended from time to time.   2.10   Code Section 409A. Code Section 409A means
section 409A of the Code, and regulations and other guidance issued by the
Treasury Department and Internal Revenue Service thereunder.   2.11   Committee.
Committee means the committee appointed by the Board of Directors of the Company
(or the appropriate committee of such board) to administer the Plan. If no
designation is made, the Chief Executive Officer of the Company or his delegate
shall have and exercise the powers of the Committee.   2.12   Company. Company
means OM Group, Inc.   2.13   Company Contribution. Company Contribution means a
credit by a Participating Employer to a Participant’s Account(s) in accordance
with the provisions of Article V of the Plan. Company Contributions are credited
at the sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.   2.14  
Compensation. Compensation means a Participant’s base salary, bonus, commission,
Directors’ fees (including annual retainer, meeting fees, committee fees, and
any other cash compensation paid for services as a Director) and such other cash
or equity-based compensation (if any) approved by the Committee as Compensation
that may be deferred under this Plan. Compensation shall not include any
compensation that has been previously deferred under this Plan or any other
arrangement subject to Code Section 409A.   2.15   Compensation Deferral
Agreement. Compensation Deferral Agreement means an agreement between a
Participant and a Participating Employer that specifies: (i) the amount of each
component of Compensation that the Participant has elected to defer to the Plan
in accordance with the provisions of Article IV, and (ii) the Payment Schedule
applicable to one or more Accounts. The Committee may permit different deferral
amounts for each component of Compensation and may establish a minimum or

-3-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

    maximum deferral amount for each such component. Unless otherwise specified
by the Committee in the Compensation Deferral Agreement, Participants may defer
up to 75% of their base salary and up to 100% of other types of Compensation for
a Plan Year. A Compensation Deferral Agreement may also specify the investment
allocation described in Section 8.4.   2.16   Death Benefit. Death Benefit means
the benefit payable under the Plan to a Participant’s Beneficiary(ies) upon the
Participant’s death as provided in Section 6.1 of the Plan.   2.17   Deferral.
Deferral means a credit to a Participant’s Account(s) that records that portion
of the Participant’s Compensation that the Participant has elected to defer to
the Plan in accordance with the provisions of Article IV. Unless the context of
the Plan clearly indicates otherwise, a reference to Deferrals includes Earnings
attributable to such Deferrals.       Deferrals shall be calculated by source
with respect to the gross Compensation of such source, payable to the
Participant prior to any deductions or withholdings, but shall be reduced by the
Committee as necessary so that it does not exceed 100% of the Compensation of
the Participant remaining after deduction of all required income and employment
taxes, 401(k) and other employee benefit deductions, and other deductions
required by law. Changes to payroll withholdings that affect the amount of
Compensation being deferred to the Plan shall be allowed only to the extent
permissible under Code Section 409A.   2.18   Director. Director means a
non-Employee member of the board of directors of the Company.   2.19   Earnings.
Earnings means an adjustment to the value of an Account in accordance with
Article VIII.   2.20   Effective Date. Effective Date means July 1, 2008.   2.21
  Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion.   2.22   Employee.
Employee means a common-law employee of an Employer.   2.23   Employer. Employer
means, with respect to Employees it employs, the Company and each Affiliate, and
with respect to Directors, the Company.   2.24   ERISA. ERISA means the Employee
Retirement Income Security Act of 1974, as amended from time to time.

-4-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

2.25   Participant. Participant means an Eligible Employee or Director who has
received notification of his or her eligibility to defer Compensation under the
Plan under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible Employee
or Director. A Participant’s continued participation in the Plan shall be
governed by Section 3.2 of the Plan.   2.26   Participating Employer.
Participating Employer means the Company and each Adopting Employer.   2.27  
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.   2.28   Performance-Based Compensation. Performance-Based
Compensation means Compensation where the amount of, or entitlement to, the
Compensation is contingent on the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
12 consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than 90 days
after the commencement of the period of service to which the criteria relate,
provided that the outcome is substantially uncertain at the time the criteria
are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.   2.29   Plan. Generally, the term
Plan means the “OM Group, Inc. Deferred Compensation Plan” as documented herein
and as may be amended from time to time hereafter. However, to the extent
permitted or required under Code Section 409A, the term Plan may in the
appropriate context also mean a portion of the Plan that is treated as a single
plan under Treas. Reg. Section 1.409A-1(c), or the Plan or portion of the Plan
and any other nonqualified deferred compensation plan or portion thereof that is
treated as a single plan under such section.   2.30   Plan Year. Plan Year means
January 1 through December 31.   2.31   Retirement/Termination Benefit.
Retirement/Termination Benefit means the benefit payable to a Participant under
the Plan following the Participant’s Separation from Service.   2.32  
Retirement/Termination Account. Retirement/Termination Account means an Account
established by the Committee to record the amounts payable to a Participant upon
Separation from Service. Unless the Participant has established a Specified Date
Account, all Deferrals and Company Contributions shall be allocated to a
Retirement/Termination Account on behalf of the Participant.

-5-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

2.33   Separation from Service. Separation from Service means an Employee’s
termination of employment with the Employer. Whether a Separation from Service
has occurred shall be determined by the Committee in accordance with Code
Section 409A.       Except in the case of an Employee on a bona fide leave of
absence as provided below, an Employee is deemed to have incurred a Separation
from Service if the Employer and the Employee reasonably anticipated that the
level of services to be performed by the Employee after a date certain would be
reduced to twenty percent (20%) or less of the average services rendered by the
Employee during the immediately preceding 36-month period (or the total period
of employment, if less than 36 months), disregarding periods during which the
Employee was on a bona fide leave of absence. A Director incurs a Separation
from Service upon the expiration of all contracts with the Employer, provided
the contractual relationship has in good faith been completely terminated.      
An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his position of employment or a similar position shall incur a Separation
from Service on the first date immediately following the 29-month anniversary of
the commencement of the leave.       For purposes of determining whether a
Separation from Service has occurred, the Employer means the Employer as defined
in Section 2.23 of the Plan, except that for purposes of determining whether
another organization is an Affiliate of the Company, common ownership of at
least fifty percent (50%) shall be determinative.       The Committee
specifically reserves the right to determine whether a sale or other disposition
of substantial assets to an unrelated party constitutes a Separation from
Service with respect to a Participant providing services to the seller
immediately prior to the transaction and providing services to the buyer after
the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.   2.34   Specified Date Account. Specified
Date Account means an Account established by the Committee to record the amounts
payable at a future date as specified in the Participant’s Compensation Deferral
Agreement. Unless otherwise determined by the Committee, a Participant may
maintain no more than five Specified Date Accounts. A Specified Date Account may
be identified in enrollment materials as an “In-Service Account” or such other
name as established by the Committee without affecting the meaning thereof.  
2.35   Specified Date Benefit. Specified Date Benefit means the benefit payable
to a Participant under the Plan in accordance with Section 6.1(c).

-6-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

2.36   Specified Employee. Specified Employee means an Employee who, as of the
date of his or her Separation from Service, is a “key employee” of the Company
or any Affiliate, any stock of which is actively traded on an established
securities market or otherwise.       An Employee is a key employee if he or she
meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied
in accordance with applicable regulations thereunder and without regard to Code
Section 416(i)(5)) at any time during the 12-month period ending on the
Specified Employee Identification Date. Such Employee shall be treated as a key
employee for the entire 12-month period beginning on the Specified Employee
Effective Date.       For purposes of determining whether an Employee is a
Specified Employee, the compensation of the Employee shall be determined in
accordance with the definition of compensation provided under Treas. Reg.
Section 1.415(c)-2(d)(3) (wages within the meaning of Code section 3401(a) for
purposes of income tax withholding at the source, plus amounts excludible from
gross income under section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or
457(b), without regard to rules that limit the remuneration included in wages
based on the nature or location of the employment or the services performed);
provided, however, that, with respect to a nonresident alien who is not a
Participant in the Plan, compensation shall not include compensation that is not
includible in the gross income of the Employee under Code Sections 872, 893,
894, 911, 931 and 933, provided such compensation is not effectively connected
with the conduct of a trade or business within the United States.      
Notwithstanding anything in this paragraph to the contrary: (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.
      In the event of corporate transactions described in Treas. Reg.
Section 1.409A-1(i)6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.   2.37   Specified
Employee Identification Date. Specified Employee Identification Date means
December 31, unless the Employer has elected a different date through action
that is legally binding with respect to all nonqualified deferred compensation
plans maintained by the Employer.   2.38   Specified Employee Effective Date.
Specified Employee Effective Date means the first day of the fourth month
following the Specified Employee Identification Date, or such earlier date as is
selected by the Committee.

-7-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

2.39   Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treas. Reg. Section 1.409A-1(d).   2.40   Unforeseeable
Emergency. Unforeseeable Emergency means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s dependent (as defined in Code section
152, without regard to section 152(b)(1), (b)(2), and (d)(1)(B)), or a
Beneficiary; loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The types of events which may qualify as
an Unforeseeable Emergency may be limited by the Committee.   2.41   Valuation
Date. Valuation Date means each Business Day.

Article III
Eligibility and Participation

3.1   Eligibility and Participation. An Eligible Employee or a Director becomes
a Participant upon the earlier to occur of: (i) a credit of Company
Contributions under Article V, or (ii) notification by the Participating
Employer of eligibility to participate.   3.2   Duration. A Participant shall be
eligible to defer Compensation and receive allocations of Company Contributions,
subject to the terms of the Plan, for as long as such Participant remains an
Eligible Employee or Director. A Employee-Participant who is no longer an
Eligible Employee but has not Separated from Service may not defer Compensation
under the Plan beyond the Plan Year in which he or she became ineligible but may
otherwise exercise all of the rights of a Participant under the Plan with
respect to his or her Account(s). On and after a Separation from Service, a
Participant shall remain a Participant as long as his or her Account Balance is
greater than zero (0), and during such time may continue to make allocation
elections as provided in Section 8.4. An individual shall cease being a
Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.

Article IV
Deferrals

4.1   Deferral Elections, Generally.

  (a)   A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be

-8-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

      considered void and shall have no effect with respect to such service
period or Compensation. The Committee may modify any Compensation Deferral
Agreement prior to the date the election becomes irrevocable under the rules of
Section 4.2.     (b)   The Participant shall specify on his or her Compensation
Deferral Agreement the amount of Deferrals and whether to allocate Deferrals to
a Retirement/Termination Account or to a Specified Date Account. If no
designation is made, Deferrals shall be allocated to the Retirement/Termination
Account. A Participant may also specify in his or her Compensation Deferral
Agreement the Payment Schedule applicable to his or her Plan Accounts. If the
Payment Schedule is not specified in a Compensation Deferral Agreement, the
Payment Schedule shall be the Payment Schedule specified in Section 6.2.

4.2   Timing Requirements for Compensation Deferral Agreements.

  (a)   First Year of Eligibility. In the case of the first year in which an
Eligible Employee or Director becomes eligible to participate in the Plan, he or
she has up to 30 days following his or her initial eligibility to submit a
Compensation Deferral Agreement with respect to Compensation to be earned during
such year. The Compensation Deferral Agreement described in this paragraph
becomes irrevocable upon the end of such 30-day period. The determination of
whether an Eligible Employee or Director may file a Compensation Deferral
Agreement under this paragraph shall be determined in accordance with the rules
of Code Section 409A, including the provisions of Treas. Reg. Section
1.409A-2(a)(7).         A Compensation Deferral Agreement filed under this
paragraph applies to Compensation earned on and after the date the Compensation
Deferral Agreement becomes irrevocable.     (b)   Prior Year Election. Except as
otherwise provided in this Section 4.2, Participants may defer Compensation by
filing a Compensation Deferral Agreement no later than December 31 of the year
prior to the year in which the Compensation to be deferred is earned. A
Compensation Deferral Agreement described in this paragraph shall become
irrevocable with respect to such Compensation as of January 1 of the year in
which such Compensation is earned.     (c)   Performance-Based Compensation.
Participants may file a Compensation Deferral Agreement with respect to
Performance-Based Compensation no later than the date that is six months before
the end of the performance period, provided that:

  (i)   the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and

-9-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

  (ii)   the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

      A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.     (d)   Sales Commissions. Sales commissions (as
defined in Treas. Reg. Section 1.409A-2(a)(12)(i)) are considered to be earned
by the Participant in the taxable year of the Participant in which the sale
occurs. The Compensation Deferral Agreement must be filed before the last day of
the year preceding the year in which the sales commissions are earned, and
becomes irrevocable after that date.     (e)   Short-Term Deferrals.
Compensation that meets the definition of a “short-term deferral” described in
Treas. Reg. Section 1.409A-1(b)(4) may be deferred in accordance with the rules
of Article VII, applied as if the date the Substantial Risk of Forfeiture lapses
is the date payments were originally scheduled to commence, provided, however,
that the provisions of Section 7.3 shall not apply to payments attributable to a
Change in Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)).     (f)  
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable after such 30th day. If the forfeiture
condition applicable to the payment lapses before the end of the required
service period as a result of the Participant’s death or disability (as defined
in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change in Control (as defined
in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will
be void unless it would be considered timely under another rule described in
this Section.     (g)   Company Awards. Participating Employers may unilaterally
provide for deferrals of Company awards prior to the date of such awards.
Deferrals of Company awards (such as sign-on, retention, or severance pay) may
be negotiated with a Participant prior to the date the Participant has a legally
binding right to such Compensation.

-10-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

  (h)   “Evergreen” Deferral Elections. The Committee, in its discretion, may
provide in the Compensation Deferral Agreement that such Compensation Deferral
Agreement will continue in effect for each subsequent year or performance
period. Such “evergreen” Compensation Deferral Agreements will become effective
with respect to an item of Compensation on the date such election becomes
irrevocable under this Section 4.2. An evergreen Compensation Deferral Agreement
may be terminated or modified prospectively with respect to Compensation for
which such election remains revocable under this Section 4.2. A Participant
whose Compensation Deferral Agreement is cancelled in accordance with
Section 4.6 will be required to file a new Compensation Deferral Agreement under
this Article IV in order to recommence Deferrals under the Plan.

4.3   Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for Specified Date Accounts (for example, the third
Plan Year following the year Compensation subject to the Compensation Deferral
Agreement is earned).   4.4   Deductions from Pay. The Committee has the
authority to determine the payroll practices under which any component of
Compensation subject to a Compensation Deferral Agreement will be deducted from
a Participant’s Compensation.   4.5   Vesting. Participant Deferrals shall be
100% vested at all times.   4.6   Cancellation of Deferrals. The Committee may
cancel a Participant’s Deferrals: (i) for the balance of the Plan Year in which
an Unforeseeable Emergency occurs, (ii) if the Participant receives a hardship
distribution under the Employer’s qualified 401(k) plan, through the end of the
Plan Year in which the six month anniversary of the hardship distribution falls,
and (iii) during periods in which the Participant is unable to perform the
duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months, provided cancellation occurs by
the later of the end of the taxable year of the Participant or the 15th day of
the third month following the date the Participant incurs the disability (as
defined in this paragraph (iii)).

Article V
Company Contributions

5.1   Company Contributions. The Participating Employer may, from time to time
with the advanced approval of the Compensation Committee of the Board of
Directors, credit Company Contributions to any Participant in any amount
determined by the Participating Employer. The intent to make a Company
Contribution, the methodology by which the amount of the Company Contribution is
determined, and the date upon which the

-11-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

    Company Contribution will be credited will be communicated by the
Participating Employer to all Participants during the enrollment period, or at
such other time as is determined in the sole discretion of the Committee.
Company Contributions will be credited to a Participant’s Retirement/Termination
Account.   5.2   401(k) Restoration Contribution. The Company will credit a
Restoration Eligible Participant’s Retirement/Termination Account at the end of
each Plan Year in an amount (if any) equal to (i) minus (ii) where: (i) equals
the amount of the Company matching contribution to the Participant’s account in
the Company-sponsored Code Section 401(k) plan (“401(k) plan”) that would have
been made by the Company during the 401(k) plan year that corresponds to this
Plan’s Plan Year if such Participant’s Deferrals into this Plan had been made to
the 401(k) plan, disregarding IRC 402(g) and without regard to IRC 401(a)(17)
limits on “compensation” for purposes of determining the maximum match, and
(ii) equals the actual amount of the Company matching contribution to the 401(k)
plan for such Participant during such plan year. The amount of the Company
Make-Up Contribution will be determined by the Plan Administrator in its sole
and absolute discretion. For purposes of this paragraph, “Restoration Eligible
Participant” means a Participant who has contributed the maximum permissible
amount to the 401(k) plan for the Plan Year and who is selected by the
Committee.   5.3   Company Make-Up Contribution. The Company will credit a
Participant’s Retirement/Termination Account at the end of each Plan Year in an
amount (if any) equal to (i) minus (ii) where: (i) equals the amount of the
Company matching contribution to the Participant’s account in the
Company-sponsored Code Section 401(k) plan (“401(k) plan”) that would have been
made by the Company during the 401(k) plan year that corresponds to this Plan’s
Plan Year if such Participant’s “Compensation” (for 401(k) plan purposes) had
not been reduced because of deferrals into this Plan; and (ii) equals the actual
amount of the Company matching contribution to the 401(k) plan for such
Participant during such plan year. The amount of the Company Make-Up
Contribution will be determined by the Plan Administrator in its sole and
absolute discretion.   5.4   Vesting. Company Contributions described in
Section 5.1, above, and the Earnings thereon, shall vest in accordance with the
vesting schedule(s) established by the Committee at the time that the Company
Contribution is made. Company Contributions described in Sections 5.2 and 5.3,
above, and the Earnings thereon, shall vest in accordance with the vesting
schedule in the Company sponsored 401(k) plan that governs Company matching
contributions to the 401(k) plan. All Company Contributions shall become 100%
vested upon the occurrence of the earliest of: (i) the death of the Participant
while actively employed, (ii) the Disability of the Participant, or (iii) a
Change in Control. The Participating Employer may, at any time, in its sole
discretion, increase a Participant’s vested interest in a Company Contribution.
The portion of a Participant’s Accounts that remains unvested upon his or her
Separation from Service after the application of the terms of this Section 5.2
shall be forfeited.

-12-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan
Article VI
Benefits

6.1   Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

  (a)   Retirement/Termination Benefit. Upon the Participant’s Separation from
Service for reasons other than death or Disability, he or she shall be entitled
to a Retirement/Termination Benefit. The Retirement/Termination Benefit shall be
equal to the vested portion of the Retirement/Termination Account and: (i) if
the Retirement/Termination Account is payable in a lump sum, the unpaid balances
of any Specified Date Accounts, or (ii) if the Retirement/Termination Account is
payable in installments, the vested portion of any Specified Date Accounts with
respect to which payments have not yet commenced. The Retirement/Termination
Benefit shall be based on the value of that Account(s) as of the end of the
month in which Separation from Service occurs or such later date as the
Committee, in its sole discretion, shall determine.     (b)   Specified Date
Benefit. If the Participant has established one or more Specified Date Accounts,
he or she shall be entitled to a Specified Date Benefit with respect to each
such Specified Date Account. The Specified Date Benefit shall be equal to the
vested portion of the Specified Date Account, based on the value of that Account
as of the end of the month designated by the Participant at the time the Account
was established.     (c)   Death Benefit. In the event of the Participant’s
death, his or her designated Beneficiary(ies) shall be entitled to a Death
Benefit. The Death Benefit shall be equal to the vested portion of the
Retirement/Termination Account and (i) if the Retirement/Termination Account is
payable in a lump sum, the unpaid balances of any Specified Date Accounts, or
(ii) if the Retirement/Termination Account is payable in installments, the
vested portion of any Specified Date Accounts with respect to which payments
have not yet commenced. The Death Benefit shall be based on the value of the
Accounts as of the end of the month in which death occurred, with payment made
in the first day of the following month.     (d)   Unforeseeable Emergency
Payments. A Participant who experiences an Unforeseeable Emergency may submit a
written request to the Committee to receive payment of all or any portion of his
or her vested Accounts. Whether a Participant or Beneficiary is faced with an
Unforeseeable Emergency permitting an emergency payment shall be determined by
the Committee based on the relevant facts and circumstances of each case, but,
in any case, a distribution on account of Unforeseeable Emergency may not be
made to the extent that such emergency is or may be reimbursed through insurance
or otherwise, by

-13-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

      liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not cause severe financial hardship, or by cessation of
Deferrals under this Plan. If an emergency payment is approved by the Committee,
the amount of the payment shall not exceed the amount reasonably necessary to
satisfy the need, taking into account the additional compensation that is
available to the Participant as the result of cancellation of deferrals to the
Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted first from the vested portion of the
Participant’s Retirement/Termination Account until depleted and then from the
vested Specified Date Accounts, beginning with the Specified Date Account with
the latest payment commencement date. Emergency payments shall be paid in a
single lump sum within the 90-day period following the date the payment is
approved by the Committee.

6.2   Payment Schedule.

  (a)   Retirement/Termination Benefit. Payment of the Retirement/Termination
Benefit will be made or begin the first day of the month following the month in
which Separation from Service occurs, provided, however, that with respect to a
Participant who is a Specified Employee as of the date such Participant incurs a
Separation from Service, payment will be made or begin on the first day of the
seventh month following the month in which such Separation from Service occurs.
If the Retirement/Termination Benefit is to be paid in the form of installments,
any subsequent installment payments to a Specified Employee will be paid on the
anniversary of the date the initial installment was made.         A Participant
who is entitled to receive a Retirement/Termination Benefit shall receive
payment of such benefit in a single lump sum, unless the Participant elects on
his or her initial Compensation Deferral Agreement to have such benefit paid in
one of the following alternative forms of payment: (i) substantially equal
annual installments over a period of two to fifteen years, as elected by the
Participant: or (ii) a lump sum payment of a percentage of the balance in the
Retirement/Termination Account, with the balance paid in substantially equal
annual installments over a period of two to fifteen years, as elected by the
Participant.     (b)   Specified Date Benefit. Payment of the Specified Date
Benefit will be made or begin the first day of the month following the
designated month. The Specified Date Benefit shall be paid in a single lump sum,
unless the Participant elects on the Compensation Deferral Agreement with which
the account was established to have the Specified Date Account paid in
substantially equal annual installments over a period of two to five years, as
elected by the Participant.         Notwithstanding any election of a form of
payment by the Participant, upon a Separation from Service the unpaid balance of
a Specified Date Account with respect to which payments have not commenced shall
be paid in accordance with

-14-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

      the form of payment applicable to the Retirement/Termination or Death
Benefit, as applicable. If such benefit is payable in a single lump sum, the
unpaid balance of all Specified Date Accounts (including those in pay status)
will be paid in a lump sum.     (c)   Death Benefit. A designated Beneficiary
who is entitled to receive a Death Benefit shall receive payment of such benefit
in a single lump sum. The payment date shall be the first business day of the
month following the month in which death of the Participant occurred. If the
Participant dies during the installment payment period, remaining installments
will continue to be paid to the Beneficiary.     (d)   Change in Control. A
Participant will receive his or her Retirement/Termination Benefit in a single
lump sum payment equal to the unpaid balance of all of his or her Accounts if
Separation from Service occurs within 24 months following a Change in Control.
The payment date remains the same as specified in Section 6.2 (a).         A
Participant or Beneficiary receiving installment payments when a Change in
Control occurs, will receive the remaining account balance in a single lump sum
within 90 days following the Change in Control.     (e)   Small Account
Balances. The Committee shall pay the value of the Participant’s Accounts upon a
Separation from Service in a single lump sum if the balance of such Accounts is
not greater than the applicable dollar amount under Code Section 402(g)(1)(B),
provided the payment represents the complete liquidation of the Participant’s
interest in the Plan.     (f)   Rules Applicable to Installment Payments. If a
Payment Schedule specifies installment payments, annual payments will be made
beginning as of the payment commencement date for such installments and shall
continue on each anniversary thereof until the number of installment payments
specified in the Payment Schedule has been paid. The amount of each installment
payment shall be determined by dividing (a) by (b), where (a) equals the Account
Balance as of the Valuation Date and (b) equals the remaining number of
installment payments.         For purposes of Article VII, installment payments
will be treated as a single form of payment. If a lump sum equal to less than
100% of the Retirement/Termination Account is paid, the payment commencement
date for the installment form of payment will be the first anniversary of the
payment of the lump sum.

6.3   Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under

-15-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

    Treas. Reg. Section 1.409A-2(b)(7). If the Plan receives a domestic
relations order (within the meaning of Code Section 414(p)(1)(B)) directing that
all or a portion of a Participant’s Accounts be paid to an “alternate payee,”
any amounts to be paid to the alternate payee(s) shall be paid in a single lump
sum.   6.4   Payments Treated as Made on the Designated Payment Date. Payments
made on the payment date specified in the Payment Schedule, or on a later date
within the same taxable year of the Participant or Beneficiary, or, if later, by
the fifteenth (15th) day of the third calendar month following the payment date
specified in the Plan shall be treated as having been made on the payment date;
provided, however, that the Participant or Beneficiary is not permitted,
directly or indirectly, to designate the taxable year of the payment. In
addition, payments made no earlier than 30 days before the designated payment
date will likewise be treated as having been made on the payment date so long as
the Participant or Beneficiary is not permitted, directly or indirectly, to
designate the taxable year of the payment. The foregoing shall be administered
in compliance with the provisions of Regulation 1.409A-3(d), which Regulation
may authorize other instances in which payments made after the payment date
shall be treated as having been made on the payment date.

Article VII
Modifications to Payment Schedules

7.1   Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.   7.2   Time of
Election. The date on which a modification election is submitted to the
Committee must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.   7.3   Date of Payment under Modified Payment Schedule. Except
with respect to modifications that relate to the payment of a Death Benefit or a
Disability Benefit, the date payments are to commence under the modified Payment
Schedule must be no earlier than five years after the date payment would have
commenced under the original Payment Schedule. Under no circumstances may a
modification election result in an acceleration of payments in violation of Code
Section 409A.   7.4   Effective Date. A modification election submitted in
accordance with this Article VII is irrevocable upon receipt by the Committee
and becomes effective 12 months after such date.   7.5   Effect on Accounts. An
election to modify a Payment Schedule is specific to the Account or payment
event to which it applies, and shall not be construed to affect the Payment
Schedules of any other Accounts.

-16-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan
Article VIII
Valuation of Account Balances; Investments

8.1   Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.   8.2   Earnings Credit. Each Account will be credited with Earnings
on each Business Day, based upon the Participant’s investment allocation among a
menu of investment options selected in advance by the Committee, in accordance
with the provisions of this Article VIII (“investment allocation”).   8.3  
Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.   8.4   Investment
Allocations. A Participant’s investment allocation constitutes a deemed, not
actual, investment among the investment options comprising the investment menu.
At no time shall a Participant have any real or beneficial ownership in any
investment option included in the investment menu, nor shall the Participating
Employer or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balances.       A Participant
shall specify an investment allocation for each of his Accounts in accordance
with procedures established by the Committee. Allocation among the investment
options must be designated in increments of 1%. The Participant’s investment
allocation will become effective on the same Business Day or, in the case of
investment allocations received after a time specified by the Committee, the
next Business Day.       A Participant may change an investment allocation on
any Business Day, both with respect to future credits to the Plan and with
respect to existing Account Balances, in accordance with procedures adopted by
the Committee. Changes shall become effective on the same Business Day or, in
the case of investment allocations received after a time specified by the
Committee, the next Business Day, and shall be applied prospectively.   8.5  
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

-17-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan
Article IX

Administration

9.1   Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.   9.2   Administration Upon Change in Control. Upon a Change in
Control, the Committee, as constituted immediately prior to such Change in
Control, shall continue to act as the Committee. The individual who was the
Chief Executive Officer of the Company (or if such person is unable or unwilling
to act, the next highest ranking officer) prior to the Change in Control shall
have the authority (but shall not be obligated) to appoint an independent third
party to act as the Committee.       Upon such Change in Control, the Company
may not remove the Committee, unless 2/3rds of the members of the Board of
Directors of the Company and a majority of Participants and Beneficiaries with
Account Balances consent to the removal and replacement of the Committee.
Notwithstanding the foregoing, neither the Committee nor the officer described
above shall have authority to direct investment of trust assets under any rabbi
trust described in Section 11.2.       The Participating Employer shall, with
respect to the Committee identified under this Section: (i) pay all reasonable
expenses and fees of the Committee, (ii) indemnify the Committee (including
individuals serving as Committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Committee’s duties hereunder, except
with respect to matters resulting from the Committee’s gross negligence or
willful misconduct, and (iii) supply full and timely information to the
Committee on all matters related to the Plan, any rabbi trust, Participants,
Beneficiaries and Accounts as the Committee may reasonably require.   9.3  
Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Plan (or with respect to any amounts credited to the
Plan) any taxes required by law to be withheld in respect of such payment (or
credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.   9.4  
Indemnification. The Participating Employers shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to

-18-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

    administration of the Plan, including, without limitation, the Committee and
its agents, against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or it (including but not
limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Participating Employer. Notwithstanding the
foregoing, the Participating Employer shall not indemnify any person or
organization if his or its actions or failure to act are due to gross negligence
or willful misconduct or for any such amount incurred through any settlement or
compromise of any action unless the Participating Employer consents in writing
to such settlement or compromise.   9.5   Delegation of Authority. In the
administration of this Plan, the Committee may, from time to time, employ agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with legal counsel who shall be legal counsel to the
Company.   9.6   Binding Decisions or Actions. The decision or action of the
Committee in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.

Article X

Amendment and Termination

10.1   Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.
Each Participating Employer may also terminate its participation in the Plan.  
10.2   Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or reduce any rights
of a Participant under the Plan or other Plan features with respect to Deferrals
made prior to the date of any such amendment or restatement without the consent
of the Participant. The Board of Directors of the Company may delegate to the
Committee the authority to amend the Plan without the consent of the Board of
Directors for the purpose of: (i) conforming the Plan to the requirements of
law; (ii) facilitating the administration of the Plan; (iii) clarifying
provisions based on the Committee’s interpretation of the document; and
(iv) making such other amendments as the Board of Directors may authorize.  
10.3   Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix).

-19-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

    If a Participating Employer terminates its participation in the Plan, the
benefits of affected Employees shall be paid at the time provided in Article VI.
  10.4   Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.

Article XI

Informal Funding

11.1   General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.   11.2   Rabbi Trust. A Participating
Employer may, in its sole discretion, establish a grantor trust, commonly known
as a rabbi trust, as a vehicle for accumulating assets to pay benefits under the
Plan. Payments under the Plan may be paid from the general assets of the
Participating Employer or from the assets of any such rabbi trust. Payment from
any such source shall reduce the obligation owed to the Participant or
Beneficiary under the Plan.

Article XII

Claims

12.1   Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

  (a)   In General. Notice of a denial of benefits (other than Disability
benefits) will be provided within 90 days of the Committee’s receipt of the
Claimant’s claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period and the notice of extension will

-20-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

      explain the special circumstances that require the extension and the date
by which the Committee expects to make a decision.

  (b)   Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall: (i) cite the pertinent
provisions of the Plan document, and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review. In the case of
a complete or partial denial of a Disability benefit claim, the notice shall
provide a statement that the Committee will provide to the Claimant, upon
request and free of charge, a copy of any internal rule, guideline, protocol, or
other similar criterion that was relied upon in making the decision.

12.2   Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the
information: (i) was relied upon in making a benefits determination, (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision, or
(iii) demonstrates compliance with administrative processes and safeguards
established for making benefit decisions. The Appeals Committee may, in its sole
discretion and if it deems appropriate or necessary, decide to hold a hearing
with respect to the claim appeal.

  (a)   In General. Appeal of a denied benefits claim (other than a Disability
benefits claim) must be filed in writing with the Appeals Committee no later
than 60 days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within 60 days following receipt of the appeal (or within 120 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard

-21-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

      to whether such information was submitted or considered in the initial
benefit determination.

  (b)   Contents of Notice. If a benefits claim is completely or partially
denied on review, notice of such denial shall be in writing and shall set forth
the reasons for denial in plain language.         The decision on review shall
set forth: (i) the specific reason or reasons for the denial, (ii) specific
references to the pertinent Plan provisions on which the denial is based,
(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, or
other information relevant (as defined above) to the Claimant’s claim, and
(iv) a statement describing any voluntary appeal procedures offered by the plan
and a statement of the Claimant’s right to bring an action under Section 502(a)
of ERISA.

12.3   Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.       The Appeals Committee shall have the exclusive
authority at the appeals stage to interpret the terms of the Plan and resolve
appeals under the Claims Procedure.       Each Participating Employer shall,
with respect to the Committee identified under this Section: (i) pay its
proportionate share of all reasonable expenses and fees of the Appeals
Committee, (ii) indemnify the Appeals Committee (including individual committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Appeals Committee hereunder, except with respect to matters
resulting from the Appeals Committee’s gross negligence or willful misconduct,
and (iii) supply full and timely information to the Appeals Committee on all
matters related to the Plan, any rabbi trust, Participants, Beneficiaries and
Accounts as the Appeals Committee may reasonably require.

12.4   Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.  
    If a Participant or Beneficiary prevails in a legal proceeding brought under
the Plan to enforce the rights of such Participant or any other similarly
situated Participant or Beneficiary, in whole or in part, the Participating
Employer shall reimburse such Participant or Beneficiary for all legal costs,
expenses, attorneys’ fees and such other

-22-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan



liabilities incurred as a result of such proceedings. If the legal proceeding is
brought in connection with a Change in Control, or a “change in control” as
defined in a rabbi trust described in Section 11.2, the Participant or
Beneficiary may file a claim directly with the trustee for reimbursement of such
costs, expenses and fees. For purposes of the preceding sentence, the amount of
the claim shall be treated as if it were an addition to the Participant’s or
Beneficiary’s Account Balance and will be included in determining the
Participating Employer’s trust funding obligation under Section 11.2.

12.5   Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

12.6   Arbitration.

  (a)   Prior to Change in Control. If, prior to a Change in Control, any claim
or controversy between a Participating Employer and a Participant or Beneficiary
is not resolved through the claims procedure set forth in Article XII, such
claim shall be submitted to and resolved exclusively by expedited binding
arbitration by a single arbitrator. Arbitration shall be conducted in accordance
with the following procedures:         The complaining party shall promptly send
written notice to the other party identifying the matter in dispute and the
proposed remedy. Following the giving of such notice, the parties shall meet and
attempt in good faith to resolve the matter. In the event the parties are unable
to resolve the matter within 21 days, the parties shall meet and attempt in good
faith to select a single arbitrator acceptable to both parties. If a single
arbitrator is not selected by mutual consent within ten Business Days following
the giving of the written notice of dispute, an arbitrator shall be selected
from a list of nine persons each of whom shall be an attorney who is either
engaged in the active practice of law or recognized arbitrator and who, in
either event, is experienced in serving as an arbitrator in disputes between
employers and employees, which list shall be provided by the main office of
either JAMS, the American Arbitration Association (“AAA”) or the Federal
Mediation and Conciliation Service. If, within three Business Days of the
parties’ receipt of such list, the parties are unable to agree on an arbitrator
from the list, then the parties shall each strike names alternatively from the
list, with the first to strike being determined by the flip of a coin. After
each party has had four strikes, the remaining name on the list shall be the
arbitrator. If such person is unable to serve for any reason, the parties shall
repeat this process until an arbitrator is selected.         Unless the parties
agree otherwise, within 60 days of the selection of the arbitrator, a hearing
shall be conducted before such arbitrator at a time and a place agreed upon by
the parties. In the event the parties are unable to agree upon the time or place
of the arbitration, the time and place shall be designated by the arbitrator
after consultation with the parties. Within 30 days of the conclusion of

-23-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan

      the arbitration hearing, the arbitrator shall issue an award, accompanied
by a written decision explaining the basis for the arbitrator’s award.

      In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.         The parties shall be entitled to discovery as follows: Each
party may take no more than three depositions. The Participating Employer may
depose the Participant or Beneficiary plus two other witnesses, and the
Participant or Beneficiary may depose the Participating Employer, pursuant to
Rule 30(b)(6) of the Federal Rules of Civil Procedure, plus two other witnesses.
Each party may make such reasonable document discovery requests as are allowed
in the discretion of the arbitrator.         The decision of the arbitrator
shall be final, binding, and non-appealable, and may be enforced as a final
judgment in any court of competent jurisdiction.         This arbitration
provision of the Plan shall extend to claims against any parent, subsidiary, or
affiliate of each party, and, when acting within such capacity, any officer,
director, shareholder, Participant, Beneficiary, or agent of any party, or of
any of the above, and shall apply as well to claims arising out of state and
federal statutes and local ordinances as well as to claims arising under the
common law or under this Plan.         Notwithstanding the foregoing, and unless
otherwise agreed between the parties, either party may apply to a court for
provisional relief, including a temporary restraining order or preliminary
injunction, on the ground that the arbitration award to which the applicant may
be entitled may be rendered ineffectual without provisional relief.

-24-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan



      Any arbitration hereunder shall be conducted in accordance with the
Federal Arbitration Act: provided, however, that, in the event of any
inconsistency between the rules and procedures of the Act and the terms of this
Plan, the terms of this Plan shall prevail.         If any of the provisions of
this Section 12.6(a) are determined to be unlawful or otherwise unenforceable,
in the whole part, such determination shall not affect the validity of the
remainder of this section and this section shall be reformed to the extent
necessary to carry out its provisions to the greatest extent possible and to
insure that the resolution of all conflicts between the parties, including those
arising out of statutory claims, shall be resolved by neutral, binding
arbitration. If a court should find that the provisions of this Section 12.6(a)
are not absolutely binding, then the parties intend any arbitration decision and
award to be fully admissible in evidence in any subsequent action, given great
weight by any finder of fact and treated as determinative to the maximum extent
permitted by law.         The parties do not agree to arbitrate any putative
class action or any other representative action. The parties agree to arbitrate
only the claims(s) of a single Participant or Beneficiary.

  (b)   Upon Change in Control. If, upon the occurrence of a Change in Control,
any dispute, controversy or claim arises between a Participant or Beneficiary
and the Participating Employer out of or relating to or concerning the
provisions of the Plan, such dispute, controversy or claim shall be finally
settled by a court of competent jurisdiction which, notwithstanding any other
provision of the Plan, shall apply a de novo standard of review to any
determination made by the Company or its Board of Directors, a Participating
Employer, the Committee, or the Appeals Committee.

Article XIII

General Provisions

13.1   Anti-assignment Rule. No interest of any Participant, spouse or
Beneficiary under this Plan and no benefit payable hereunder shall be assigned
as security for a loan, and any such purported assignment shall be null, void
and of no effect, nor shall any such interest or any such benefit be subject in
any manner, either voluntarily or involuntarily, to anticipation, sale,
transfer, assignment or encumbrance by or through any Participant, spouse or
Beneficiary. Notwithstanding anything to the contrary herein, however, the
Committee has the discretion to make payments to an alternate payee in
accordance with the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

13.2   No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to

-25-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan



dismiss or discharge an Employee is expressly reserved. The Participating
Employers make no representations or warranties as to the tax consequences to a
Participant or a Participant’s beneficiaries resulting from a deferral of income
pursuant to the Plan.

13.3   No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.

13.4   Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:

OM GROUP, INC.
ATTN: DIRECTOR OF HUMAN RESOURCES
127 PUBLIC SQUARE, 1500 KEY TOWER
CLEVELAND, OHIO 44114
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

13.5   Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

13.6   Invalid or Unenforceable Provisions. If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

13.7   Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.

13.8   Facility of Payment to a Minor. If a distribution is to be made to a
minor, or to a person who is otherwise incompetent, then the Committee may, in
its discretion, make such distribution: (i) to the legal guardian, or if none,
to a parent of a minor payee with whom the payee maintains his or her residence,
or (ii) to the conservator or committee or, if none, to the person having
custody of an incompetent payee. Any such distribution shall

-26-



--------------------------------------------------------------------------------



 



OM Group, Inc. Deferred Compensation Plan



fully discharge the Committee, the Company, and the Plan from further liability
on account thereof.

13.9   Governing Law. To the extent not preempted by ERISA, the laws of the
State of Ohio shall govern the construction and administration of the Plan.

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 30th day of
June, 2008, to be effective as of the Effective Date.
OM Group, Inc.

         
By:
  Valerie Gentile Sachs    (Print Name)
 
 
 
   
Its:
  Vice President, General Counsel & Secretary    (Title)
 
 
 
   

     
/s/ Valerie Gentile Sachs 
  (Signature)
 
   

-27-